The appeal herein was originally heard in Department One, and an opinion filed therein, upon which an order was made reversing the judgment of the superior court. Upon the petition of the respondents, a rehearing was granted, and the cause was afterwards argued before the court in Bank. The opinion rendered in Department is now adopted by the court in Bank, and for the reasons therein stated the judgment is reversed and the superior court is directed to enter a decree distributing the entire residue of the estate to the appellant.
McFarland, J., Van Dyke, J., and Garoutte, J., concurred.
The following is the opinion rendered in Department One, July 19, 1900: —